                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


CONNIE JOANN BAKER ET AL.,

      Plaintiffs,

V.                                       CASE NO. 3;21-cv-131-HES-PDB


NATIONAL FOOTBALL LEAGUE INC./
ENTERPRISES AND JAGUARS
FOOTBALL,LLC,

      Defendants.



                                 ORDER


      This cause is before this Court on the Magistrate Judge's Report and

Recommendation (Dkt. 6) recommending this action be dismissed for Baker's

failure to prosecute the case and comply with the Court's orders. No objections

were filed to the Report and Recommendation. After an independent review of

the record and upon consideration of the Report and Recommendation, this

Court adopts the same.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge's Report and Recommendation (Dkt. 6) is

ADOPTED;

      2. This Complaint(Dkt. 1)is DISMISSED without prejudice; and

      3. The Clerk is directed to terminate all pending motions and close this
file.


        DONE AND ORDERED at Jacksonville, Florida, this /^^day of July,
2021.




                                  HA^e^Y E^^^HDESINGER
                                     [TED STATES DISTRICT JUDGE


Copies to:
Hon. Patricia D. Barksdale
Connie Joann Baker, Pro Se
        451 Oakford Drive
        Baton Rouge, LA 70815
